                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROBERT SHORTY AVERY,                               Case No. 16-cv-07061-JD
                                                        Plaintiff,
                                   7
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   8

                                   9     DAVITA DIALYSIS CENTER et al.,
                                                        Defendants.
                                  10

                                  11

                                  12          In a prior order, the Court dismissed pro se plaintiff Robert Avery’s complaint with leave
Northern District of California
 United States District Court




                                  13   to amend because it did not state a plausible federal claim. Dkt. No. 23. The deadline to file an

                                  14   amended complaint was October 20, 2017. Id. No amended complaint was filed, and nothing has

                                  15   happened in this case in over two years. On January 24, 2020, the Court issued an order for Avery

                                  16   to show cause why the case should not be dismissed under Federal Rule of Civil Procedure 41(b)

                                  17   for failure to prosecute. Dkt. No. 24. The deadline for a response was February 7, 2020. Id. No

                                  18   response has been filed.

                                  19          Avery appears to have abandoned the case. While the Court favors the disposition of cases

                                  20   on the merits, it has considered the five factors set forth in Malone v. United States Postal Service,

                                  21   833 F.2d 128, 130 (9th Cir. 1987), and finds that dismissal here is warranted by the circumstances.

                                  22   The case is dismissed without prejudice under Rule 41(b), and the file will be closed.

                                  23          IT IS SO ORDERED.

                                  24   Dated: February 18, 2020

                                  25

                                  26
                                                                                                     JAMES DONATO
                                  27                                                                 United States District Judge
                                  28
